DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 16 objected to because of the following informalities:  “optically biaxial at at least” should be “optically biaxial, at least” and “uniaxial at at least one” should be uniaxial, at least one”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. US 6,519,090 (hereinafter Endo) in view of Hoppe et al. US 20070273970 (hereinafter Hoppe) and Kessler et al. US 20140029096 (hereinafter Kessler).
Regarding claim 1, Endo teaches 
an optical system for displaying an object to a viewer (figure 6 and column 8, lines 5-40, second embodiment), comprising, 
an integral first optical assembly (lens 2), the integral first optical assembly having a first focal length (shown in table located at column 8, lines 5-40, second Embodiment, r1=77.548 and r2=inf, which is a plano convex lens which have a positive focal length) and comprising,
one or more first optical lenses (2); and 
a reflective polarizer (s3,s9 has a reflection type polarization plate shown in table located at column 8, lines 5-40, second Embodiment);
an integral second optical assembly (lens 13 located at s12 and s13 from figure 6 and shown in table located at column 7, lines 35-65, second Embodiment), the integral second optical assembly having a second focal length (r12=-25.835 and r13=-23.591 shown in table located at column 8, lines 5-40, second Embodiment) and comprising,
one or more second optical lenses (lens 13); and 
a partial reflector (column 5, lines 33-42 teaches lens 13 and the semi-transparent mirror surface 7 formed on the first surface 13a and column 6, lines 63-67 teaches figures 5 and 6 are optical structure diagrams corresponding to the first and second embodiments and the drawings further correspond to the basic structures shown in figures 2 and 3);
an integral third optical assembly (lens located at s4, s8, s10) disposed between the integral first (2) and second (lens located at s12 and s13) optical assemblies, the integral third optical assembly (lens located at s4, s8, s10) having a third focal length (as shown in table located at column 8, lines 5-40, second Embodiment, it is a plano lens which has a focal length of infinity) and comprising a first phase retarder (shown in table located at column 8, lines 5-40, second Embodiment, s4 has a ¼ wavelength plate) for changing a polarization state of light passing therethrough (s4 has a ¼ wavelength plate), 
wherein the third focal length (as shown in table located at column 8, lines 5-40, second Embodiment, it is a plano lens which has a focal length of infinity) is greater than a larger of the first (shown in table located at column 8, lines 5-40, second Embodiment, r1=77.548 and r2=inf, which is a plano convex lens which have a positive focal length) and second focal lengths (r12=-25.835 and r13=-23.591 shown in table located at column 8, lines 5-40, second Embodiment).
Endo is silent regarding a reflective polarizer transmitting light in the first polarization state and reflective light with an orthogonal second polarization state and 
a reflective polarizer having an average optical reflectance of at least 30% for a desired plurality of wavelengths.
Hoppe teaches an optical system (figure 1), comprising 
a reflective polarizer (109) substantially transmitting light having a first polarization state and substantially reflecting light having an orthogonal second polarization state (paragraph [0019] teaches a polarization selective optical element (“PS element”) that reflects radiation having one polarization state while transmitting radiation having the orthogonal polarization state); 
a partial reflector (115) having an average optical reflectance of at least 30% for a desired plurality of wavelengths (paragraph [0018] teaches coating 115 is a dielectric coating with a transmittance of approximately 50 percent and a reflectance of approximately 50 percent in the wavelength range of interest).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Endo, to use a reflective polarizer transmitting light in the first polarization state and reflective light with an orthogonal second polarization state and a reflective polarizer having an average optical reflectance of at least 30% for a desired plurality of wavelengths as taught by Hoppe, for the purpose of increasing the field of view by at least 10%-20% (paragraph [0027]).
Endo in view of Hoppe is silent regarding a curved first phase retarder.
Kessler teaches an optical system (figure 5A) comprising a curved first phase retarder (paragraph [0014] teaches a quarter wave plate having a retardation axis that is inclined at substantially 45 degrees from the polarization axis along the curved surface).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Endo, to use a curved first phase retarder as taught by Kessler, for the purpose of providing stereoscopic viewing and reduced cross-talk (paragraph [0010]-[0016]).
Regarding claim 3, Endo in view of Hoppe and Kessler teaches the invention as set forth above and Endo further teaches the optical system (figure 6 and column 8, lines 5-40, second embodiment), wherein the third focal length (as shown in table located at column 8, lines 5-40, second embodiment, it is a plano lens which has a focal length of infinity) is at least twice a smaller of the first (shown in table located at column 8, lines 5-40, second embodiment r1=77.548 and r2=inf, which is a plano convex lens which have a positive focal length) and second focal lengths (r12=-25.835 and r13=-23.591 shown in table located at column 8, lines 5-40, second embodiment).
Regarding claim 4, Endo in view of Hoppe and Kessler teaches the invention as set forth above and Endo further teaches the optical system (figure 6 and column 8, lines 5-40, second embodiment), wherein the third focal length (as shown in table located at column 8, lines 5-40, second embodiment, it is a plano lens which has a focal length of infinity) is at least twice the larger of the first (shown in table located at column 8, lines 5-40, second embodiment r1=77.548 and r2=inf, which is a plano convex lens which have a positive focal length) and second focal lengths (r12=-25.835 and r13=-23.591 shown in table located at column 8, lines 5-40, second embodiment).
Regarding claim 6, Endo in view of Hoppe and Kessler teaches the invention as set forth above and Endo further teaches the optical system (figure 6 and column 8, lines 5-40, second embodiment), comprising a display panel (display element 4) disposed proximate the second integral optical assembly (13) opposite the first integral optical assembly (2).
Regarding claim 11, Endo in view of Hoppe and Kessler teaches the invention as set forth above and Endo further teaches a head-mounted display comprising a first optical system according (lens 2, figure 6 and column 8, lines 5-40, second embodiment) and a second optical system (lens 13, figure 6 and column 8, lines 5-40, second embodiment) disposed proximate the first optical system (lens 2).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. US 6,519,090 (hereinafter Endo) in view of Hoppe et al. US 20070273970 (hereinafter Hoppe) and Kessler et al. US 20140029096 (hereinafter Kessler) as applied to claim 1 above, and further in view of Kobayashi et al. US 20020057498 (hereinafter Kobayashi).
Regarding claim 5, Endo in view of Hoppe and Kessler teaches the invention as set forth above but is silent regarding the third focal length is no more than 10 times the larger of the first and second focal lengths.
Kobayashi teaches the optical system (figure 9 and table 3), wherein the third focal length (third focal length can be calculated from the data given in Table 3 using a matrix calculation to be 31.32) is no more than 10 times the larger of the first (first focal length can be calculated from the data given in Table 3 using a matrix calculation to be -72) and second focal lengths (second focal length can be calculated from the data given in Table 3 using a matrix calculation to be  
-10.14).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Endo in view of Hoppe and Kessler, to use the third focal length is no more than 10 times the larger of the first and second focal lengths as taught by Kobayashi, for the purpose of providing satisfactorily suppression of aberrations (paragraph [0023]).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. US 6,519,090 (hereinafter Endo) in view of Hoppe et al. US 20070273970 (hereinafter Hoppe) and Kessler et al. US 20140029096 (hereinafter Kessler) as applied to claim 1 above, and further in view of Weber et al. US 20030164914 (hereinafter Weber).
	Regarding claim 7, Endo in view of Hoppe and Kessler teaches the invention as set forth above but is silent regarding the reflective polarizer is a polymeric multilayer optical film.
Weber teaches the optical system (figure 4 and 15), wherein the reflective polarizer is a polymeric multilayer optical film (figure 4 and paragraph [0047] teaches the reflective polarizer 12 is made of alternating layers (ABABA…) of two different polymeric materials).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Endo in view of Hoppe and Kessler, to use the reflective polarizer is a polymeric multilayer optical film as taught by Weber, for the purpose of providing transmission into longer wavelengths which is desirable to accommodate off-axis rays (paragraph [0053]).
Regarding claim 8, Endo in view of Hoppe, Kessler, and Weber teaches the invention as set forth above and Weber further teaches the optical system (figures 4 and 15), wherein the polymeric multilayer optical film ((figure 4 and paragraph [0047] teaches the reflective polarizer 12 is made of alternating layers (ABABA…) of two different polymeric materials) comprises at least one layer that is substantially optically biaxial at at least one first location on the at least one layer away from an optical axis passing through an apex of the reflective polarizer (figure 15) and 
substantially optically uniaxial at at least one second location away from the optical axis (19; paragraph [0019] teaches a polarization selective optical element (“PS element”) that reflects radiation having one polarization state while transmitting radiation having the orthogonal polarization state as due to combination with Endo).  The reason for combining is the same as above in claim 7.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. US 6,519,090 (hereinafter Endo) in view of Hoppe et al. US 20070273970 (hereinafter Hoppe) and Kessler et al. US 20140029096 (hereinafter Kessler) as applied to claim 1 above, and further in view of Gay et al. US 20110193814 (hereinafter Gay).
Regarding claim 9, Endo in view of Hoppe and Kessler teaches the invention as set forth above but is silent regarding the reflective polarizer is curved about two orthogonal axes.
Gay teaches the optical system (figure 19), wherein the reflective polarizer is curved about two orthogonal axes (reflective polariser 5 is curved along x and z axis; paragraph [0154]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Endo in view of Hoppe and Kessler, to use the reflective polarizer is curved about two orthogonal axes as taught by Gay, for the purpose of - operating in such way may be of interest for enhancing the aesthetic appearance of advertising displays and the attractiveness of amusement displays by varying in time the pseudo-curved appearance of the displayed image (paragraph [0156]).

Claim 12, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. US 6,519,090 (hereinafter Endo) in view of Gollier et al. US 20180120579 (hereinafter Gollier) and Kessler et al. US 20140029096 (hereinafter Kessler).
Regarding claim 12, Endo teaches 
an optical system for displaying an object to a viewer (figure 6 and column 8, lines 5-40, second embodiment), comprising,
an integral first optical assembly (lens 2), the integral first optical assembly (lens 2) comprising,
one or more first optical lenses (lens 2); and 
a reflective polarizer (s3, s9 has a reflection type polarization plate shown in table located at column 8 , lines 5-40, second embodiment); substantially transmitting light having a first polarization state and substantially reflecting light having an orthogonal second polarization state; 
an integral second optical assembly (lens 13 located at s12 and s13 from figure 6 and shown in table located at column 7, lines 35-65, second embodiment), the integral second optical assembly (13) comprising,
one or more second optical lenses (13); and 
a partial reflector (column 5, lines 33-42 teaches lens 13 and the semi-transparent mirror surface 7 formed on the first surface 13a and column6, lines 63-67 teaches figures 5 and 6 are optical structure diagrams corresponding to the first and second embodiments and the drawings further correspond to the basic structures shown in figures 2 and 3) having an average optical reflectance of at least 30% for a desired plurality of wavelengths; and 
an integral third optical assembly (lens located at s4, s8, s10 shown in figure 6) disposed between the integral first (2) and second (lens located at s12 and s13) optical assemblies, the integral third optical assembly (lens located at s4, s8, s10) comprising a first phase retarder (shown in table located at column 8, lines 5-40, second embodiment, s4 has a ¼ wavelength plate) for changing a polarization state of light passing therethrough (s4 has a ¼ wavelength plate).
Endo is silent regarding 
the reflective polarizer has a first radius of curvature at an apex of the reflective polarizer, 
the partial reflector has a second radius of curvature at an apex of the partial reflector, 
the first phase retarder has a third radius of curvature at an apex of the first phase retarder, 
the third radius of curvature being greater than a larger of the first and second radii of curvature.	Gollier teaches an optical system (figure 2), comprising 
the reflective polarizer (reflective polarizer surface 142) has a first radius of curvature at an apex of the reflective polarizer (shown in figure 2 has a radius of curvature), 
the partial reflector (mirrored surface 132) has a second radius of curvature at an apex of the partial reflector (shown in figure 2 has a radius of curvature), 
the first phase retarder (waveplate surface 140) has a third radius of curvature at an apex of the first phase retarder (as shown in figure 2 at apex the radius of curvature is infinity), 
the third radius of curvature (140 has a radius of curvature is infinity) being greater than a larger of the first and second radii of curvature (140 radius of curvature is infinity which greater the 142 and 132 having a radii of curvature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Endo, to use the reflective polarizer has a first radius of curvature at an apex of the reflective polarizer, the partial reflector has a second radius of curvature at an apex of the partial reflector, the first phase retarder has a third radius of curvature at an apex of the first phase retarder, the third radius of curvature being greater than a larger of the first and second radii of curvature as taught by Gollier, for the purpose of removing certain defects and providing wide field of view (paragraph [0038]).
Endo in view of Gollier is silent regarding a curved first phase retarder.
Kessler teaches an optical system (figure 5A) comprising a curved first phase retarder (paragraph [0011] teaches a quarter wave plate having a retardation axis that is inclined at substantially 45 degrees from the polarization axis along the curved surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Endo in view of Gollier, to use a curved first phase retarder as taught by Kessler, for the purpose of the purpose of providing stereoscopic viewing and reduced cross-talk (paragraph [0010]-[0016]).
Regarding claim 14, Endo in view of Gollier and Kessler teaches the invention as set forth above and Endo further teaches the optical system (figure 6 and column 8, lines 5-40, second embodiment), comprising a display panel (display element 4) disposed proximate the second integral optical assembly (13) opposite the first integral optical assembly (2).
Regarding claim 19, Endo in view of Gollier and Kessler teaches the invention as set forth above and Endo further teaches a head-mounted display comprising a first optical system (lens 2, figure 6 and column 8, lines 5-40, second embodiment) and a second optical system (lens 13, figure 6 and column 8, lines 5-40, second embodiment) disposed proximate the first optical system (lens 2).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. US 6,519,090 (hereinafter Endo) in view of Gollier et al. US 20180120579 (hereinafter Gollier) and Kessler et al. US 20140029096 (hereinafter Kessler) as applied to claim 12 above, and further in view of Weber et al. US 20030164914 (hereinafter Weber).
Regarding claim 15, Endo in view of Gollier and Kessler teaches the invention as set forth above but is silent regarding the reflective polarizer is a polymeric multilayer optical film.	Weber teaches the optical system (figures 4 and 15), wherein the reflective polarizer is a polymeric multilayer optical film (figure 4 and paragraph [0047] teaches the reflective polarizer 12 is made of alternating layers (ABABA…) of two different polymeric materials).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Endo in view of Gollier and Kessler, to use the reflective polarizer is a polymeric multilayer optical film as taught by Weber, for the purpose of providing transmission into longer wavelengths which is desirable to accommodate off-axis rays (paragraph [0053]).
Regarding claim 16, Endo in view of Gollier, Kessler, and Weber teaches the invention as set forth above and Weber further teaches the optical system (figures 4 and 15), wherein the polymeric multilayer optical film (figure 4 and paragraph [0047] teaches the reflective polarizer 12 is made of alternating layers (ABABA…) of two different polymeric materials) comprises at least one layer that is substantially optically biaxial at at least one first location on the at least one layer away from an optical axis passing through an apex of the reflective polarizer (15) and substantially optically uniaxial at at least one second location away from the optical axis (19; paragraph [0019] teaches a polarization selective optical element (“PS element”) that
reflects radiation having one polarization state while transmitting radiation having the orthogonal
polarization state as due to combination with Endo). The reason for combining is the same as
above in claim 12.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. US 6,519,090 (hereinafter Endo) in view of Gollier et al. US 20180120579 (hereinafter Gollier) and Kessler et al. US 20140029096 (hereinafter Kessler) as applied to claim 12 above, and further in view of Gay et al. US 20110193814 (hereinafter Gay).
Regarding claim 17, Endo in view of Gollier and Kessler teaches the invention as set forth above but is silent regarding the reflective polarizer is curved about two orthogonal axes.
Gay teaches the optical system (figure 19), wherein the reflective polarizer is curved about two orthogonal axes (reflective polariser 15 is curved along x and z axis; paragraph [0154]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Endo in view of Gollier and Kessler, to use the reflective polarizer is curved about two orthogonal axes as taught by Gay, for the purpose of operating in such way may be of interest for enhancing the aesthetic appearance of advertising displays and the attractiveness of amusement displays by varying in time the pseudo-curved appearance of the displayed image (paragraph [0156]). 
Allowable Subject Matter
Claims 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter; with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or suggest of the claimed combination of limitations to warrant a rejection under 35 U.S.C. 102 or 103.
Specifically, with respect to claim 10, none of the prior art either alone or in combination disclose or suggest of the optical system specifically including, as the distinguishing feature(s) in combination with other limitations, wherein the reflective polarizer has at least one first location having a radial distance, r1, from an optical axis passing through an apex of the reflective polarizer, and a displacement, s1, from a plane perpendicular to the optical axis at the apex, s1/r1 being at least 0.1.
Specifically, with respect to claim 18, none of the prior art either alone or in combination disclose or suggest of the optical system specifically including, as the distinguishing feature(s) in combination with other limitations, wherein the reflective polarizer has at least one first location having a radial distance, r1, from an optical axis passing through an apex of the reflective polarizer, and a displacement, s1, from a plane perpendicular to the optical axis at the apex, s1/r1 being at least 0.1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/            Examiner, Art Unit 2872